FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 6, 2022

                                     No. 04-22-00464-CR

                                     Derek Ryan TAPIA,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                From the 454th Judicial District Court, Medina County, Texas
                              Trial Court No. 21-09-14170-CR
                       Honorable Daniel J. Kindred, Judge Presiding


                                        ORDER
        The appellant has filed a motion requesting an extension of time to file the appellant’s
brief. The motion is GRANTED. The appellant’s brief is due on or before December 28, 2022.


                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court